Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 28, 2019

                                      No. 04-19-00359-CR

                                    Laura Flores MESSICK,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR11174
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due to be filed on September 25, 2019. Appellant’s first
motion for extension of time was granted, extending the deadline for filing the brief to October
25, 2019. On October 28, 2019, appellant filed a motion requesting an additional extension of
time to file the brief until November 25, 2019, for a total extension of sixty days. The motion is
GRANTED. Appellant’s brief must be filed by or before November 25, 2019.


                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2019.


                                                     ___________________________________
                                                     LUZ ESTRADA,
                                                     Chief Deputy Clerk